Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Specification
Amendments are needed to the specification to obviate objectionable matters. In particular, the following amendments have been made to the specification by the examiner.
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are not in a preferred format as they do not identify the article being depicted and the type of view that is shown. The descriptions are mere labels for the side shown but do not actually describe what is shown. Notwithstanding the lack of information in the descriptions, the sides of the automobile have been identified in an unconventional and consequently illogical manner. The front of a vehicle should be identified as the side that is forward facing and all other views should be identified relative to this position. The current descriptions do not conform with this commonly used standard.

-- 1.1 is a left side elevation view of an automobile embodying our new design;
1.2 is a right side elevation view thereof;
1.3 is a top plan view thereof;
1.4 is a bottom plan view thereof;
1.5 is a front elevation view thereof;
1.6 is a rear elevation view thereof;
1.7 is a front and left side perspective view thereof; and
1.8 is a rear and right side perspective view thereof. --
In the feature statement, the description of the shading applied is neither necessary nor permitted. Use of shading is generally provided to show contour and to represent the three-dimensional appearance of an object. This is widely known and understood by the public. Therefore, no affirmation is needed in a written statement to understand this purpose.
So that the specification does not include any extraneous and useless information, the following statement:
[In each of the drawings, the shading applied to the entire surface portion represents the shape of each three-dimensional surface.]
has been CANCELED.
Conclusion
An Examiner’s amendment to the record has been stated. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914